Exhibit 10.L(4)

AMENDMENT TO THE

ALCOA STOCK ACQUISITION PLAN

Pursuant to Section 7.1, which provides that the Plan may be amended, the Plan
is revised as follows:

 

1. The following new Article IX – Claims and Appeals is added:

ARTICLE IX – CLAIMS AND APPEALS

9.1 If a claim by a Participant or Beneficiary is denied, in whole or in part,
the Participant or Beneficiary, or their representative will receive written
notice from the plan administrator. This notice will include the reasons for
denial, the specific plan provision involved, an explanation of how claims are
reviewed, the procedure for requesting a review of the denied claim, and a
description of the information that must be submitted with the appeal. The
Participant or Beneficiary, or their representative, may file a written appeal
for review of a denied claim to the Committee. The process and the time frames
for the determination claims and appeals are as follows:

(a) The plan administrator reviews initial claim and makes determination within
90 days of the date the claim is received.

(b) The plan administrator may extend the above 90-day period an additional 90
days if required due to special circumstances beyond control of plan
administrator.

(c) The Participant or Beneficiary, or their representative, may submit an
appeal of a denied claim within 60 days of receipt of the denial.

(d) The plan administrator reviews and makes a determination on the appeal
within 60 days of the date the appeal was received.

(e) The plan administrator may extend the above 60-day period an additional 60
days if required by special circumstances beyond the control of the plan
administrator.

9.2 In the case where the plan administrator requires an extension of the period
to provide a determination on an initial claim or an appeal, the Plan will
notify the Participant or Beneficiary, or their representative, prior to the
expiration of the initial determination period. The notification will describe
the circumstances requiring the extension and the date a determination is
expected to be made. If additional information is required from the Participant
or Beneficiary, the determination period will be suspended until the earlier of
i) the date the information is received by the plan administrator or ii) 45 days
from the date the information was requested.

 

1



--------------------------------------------------------------------------------

9.3 Participants or Beneficiaries, or their representative, who having received
an adverse appeal determination and thereby exhausted the remedies provided
under the this Plan, proceed to file suit in state or federal court, must file
such suit within 180 days from the date of the adverse appeal determination
notice.

 

2. In all other respects, the Plan is ratified and confirmed.

 

2